Citation Nr: 1712374	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  05-36 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for disability manifested by back pain, to include lumbar spine arthritis and fibromyalgia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for a disability manifested by back pain.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2009; a transcript of that hearing is associated with the claims file.

This case was before the Board in January 2011, September 2013, and most recently in July 2015, at which time the Board awarded service connection for polycystic ovaries, but denied service connection for hemoglobin C train (previously characterized as sickle cell trait), headache and psychiatric disorders.  The Board finds that those issues are final at this time and will no longer be addressed in this decision.  

In the July 2015 decision, the Board additionally remanded the back pain claim for additional development.  That development having been completed, that claim has been returned to the Board for further appellate review at this time.  



FINDINGS OF FACT

1.  The Veteran's current disabilities are lumbar spine arthritis and fibromyalgia; those disabilities were diagnosed many years after discharge from service.

2.  The Veteran's current disabilities are not shown to have been incurred in or otherwise the result of military service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a disability manifested by back pain, to include lumbar spine arthritis and fibromyalgia, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In the instant case, VA provided adequate notice in January 2002 and June 2004 letters to the Veteran; the Veteran was additionally provided with Dingess/Hartmann notice in a July 2006 supplemental statement of the case.  No further discussion of the duty to notify is necessary in this case.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  Several VA medical opinions have been obtained, as discussed below, and the Board finds that the evidence of record is adequate at this time to adjudicate the Veteran's claim.  

The Board acknowledges that this case was the subject of a remand in July 2015, at which time outstanding VA treatment records and a VA addendum opinion were requested.  The Board notes that a November 2015 VA addendum opinion was obtained, and as noted above the Board has found that opinion to be adequate.  Additionally, the AOJ associated VA treatment records through June 2016 with the claims file, as well as other identified private medical records.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish a right to compensation for a present disability, the claimant must show (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is included in this list.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

On appeal, the Veteran has averred that she had numerous instances of treatment in service for back pain and that her current back pain began in or is otherwise the result of military service.  

The Veteran's January 1983 enlistment examination demonstrates a normal lumbar spine on entrance into service; she also denied any recurrent back pain on her Report of Past Medical History at that time.  Consequently, the Veteran is presumed sound as to her thoracolumbar spine on her entrance into military service.  See 38 U.S.C.A. § 1111 (West 2014).  The Board notes that it is unable to rebut the presumption of soundness in this case; consequently, this case will be analyzed as solely a claim for service connection.  

The Veteran's service treatment records demonstrate treatment for low back pain in September 1983.  The Veteran was also treated for mechanical low back pain in October 1983; an x-ray of the lumbosacral spine in October 1983 was shown to be normal.  There was no separation examination.  However, on the Veteran's Form DD-214, it was noted that the Veteran was discharged and separated from service because she did not meet the procurement medical fitness standards; there was no disability noted on separation from service.  

The Veteran has also submitted three letters to her sister from August and September 1983, in which she documents treatment for back pain she had during service.  

In October 1983, the Veteran filed her initial claim.  She noted that she was treated for back pain in service.  She underwent a VA examination of her lumbar spine in October 1984.  She reported during that examination that she had back pain in service without any history of injury; she complained of a "painful back on and off."  On physical examination, the Veteran's lumbar spine range of motion was within normal limits without any evidence of local tenderness.  She had straight leg raising to above 90 degrees without any discomfort.  Her neurological examination was essentially within normal limits.  She was diagnosed with "back pain on and off."  The examiner noted that thoracic and lumbar spine x-rays taken in October 1983 were normal; no x-rays were obtained at the time of the 1984 examination.  

Post-service, the Board notes that in October 1989, while working as a nurse at a private hospital, the Veteran was assaulted by a male patient.  The first evidence of record of any back complaints after discharge from service was in May 1990, at which time the Veteran reported that she had chronic headaches and backaches since the October 1989 assault.  However, at that time, the Veteran sought treatment for getting dizzy the night before from her headache and stumbling and striking her back against the wall, injuring her back.  The Veteran was diagnosed with chronic pain syndrome at that time.  

After that, in May 1996, the Veteran reported abdominal and back pain which began two weeks prior without any incident.  The private physician at that time obtained a lumbosacral x-ray which was negative.  The Veteran was seen approximately three weeks later, in June 1996, with continued complaints of back pain, although the private physician noted that the etiology of that pain was unclear.

In an August 1996 psychiatric examination, the Veteran reported a car accident 5 days after that last treatment with the private physician.  She reported at that time that she was stopped at a red light when she was rear-ended.  

In May and September 1998 treatment records, it was noted that the Veteran's back pain complaints stemmed from an automobile accident two years prior, as noted in prior treatment records from Dr. J.D.K.  Dr. J.D.K confirmed the onset of back pain problems following an auto accident in 1996 in a January 2000 treatment record; the Veteran's thoracic spine x-ray was negative at that time.  

Other private treatment records from January and March 1999 also demonstrate a history of low back pain which stems from an automobile accident.  Those records also indicate that in December 1999 the Veteran slipped and sprained her back at that time.  In February 2000, a private medical provider noted that the Veteran was diagnosed with lumbar spine arthritis by Dr. J.D.K., and in July 2000, that medical provider also noted that she was diagnosed with arthritis and lumbar degenerative disc disease (DDD).  That medical provider, however, does not appear to have seen the x-rays on which these diagnoses were predicated, nor are those private x-ray films of record.  

In an April 2003 private treatment record, the Veteran is shown to be diagnosed with chronic arthritis and fibromyalgia, although this also appears to be by history of the Veteran.  

VA treatment records demonstrate a normal lumbosacral x-rays in April 2001 and February 2003, and a diagnosis and continued treatment for chronic low back pain in September 2001.  In May 2004, it is first noted by a VA clinician that the Veteran is followed for fibromyalgia.  Other VA treatment records demonstrate continued treatment for "arthritis/fibromyalgia," although there is no x-ray evidence to demonstrate any of those diagnoses of arthritis.  VA records through June 2016 show continued treatment for those conditions.  

In a private examination in November 2008, the Veteran reported that she had arthritis.  On examination, the Veteran's lumbar spine had full and pain-free range of motion.  The examiner noted that the Veteran's December 2008 x-rays did not demonstrate any lumbar spine DDD and her sacroiliac joints were normal.

In the May 2009 hearing before the undersigned, the Veteran testified that she fell during basic training and injured her back and left knee; she further testified that she sought treatment for her back and was given ice.  She had lower and middle back pain during service.  She further testified that from that point forward she had problems with her back; she stated that she was treated for that single episode of pain during service, although her back "continued to hurt and now [she has] arthritis."  She reported that after military service she sought treatment for her back with a chiropractor and also had pain medicine and physical therapy.  

The Veteran underwent a VA examination of her lumbar spine in February 2011.  During that examination, she reported that she fell forward during a double-time march during service with an approximately 75-pound bag on her back; she landed on her left knee and reported that she had "significant back pain since that time, mostly in the low thoracic [and] lumbar region[s]."  After physical examination, the examiner noted that x-rays of her thoracic pine revealed mild loss of disk height at the thoracolumbar junction, as well as some very mild anterior spurring which was "quite typical for her age."  He stated that this was not abnormal.  He concluded as follows:  

I see no evidence for any diagnosable spine pathology on her history and physical, her radiographic examinations today, and definitely nothing that is service-connected.  The abnormalities that are seen on her x-ray are completely typical with normal aging, I do not speak to any pathology or pathological process that I can point out, and definitely that would be service-connected to this incident she refers to in falling with her backpack.  

The Veteran underwent another VA examination of her lumbar spine and fibromyalgia in October 2013.  With regards to the lumbar spine, the Veteran was diagnosed with degenerative arthritis to the lumbosacral spine by x-ray in February 2000, low back strain without bone, joint or nerve involvement, resolved without residual in September 1983, and low back strain in 1999.  

The examiner noted the Veteran's service treatment records documented being seen in September 1983 for low back pain with 4 weeks of gradual onset without trauma.  She was diagnosed with mechanical low back pain and given a profile for 7 days and returned to full duty.  In October 1983 she was seen for complaints of upper back pain and was noted as being within normal limits with a normal gait on examination.  The examiner noted the normal x-rays at that time and the diagnosis of mechanical thoracic lumbar back pain.  The Veteran reported she was treated with physical therapy after her military discharge and had private treatment which consisted of spinal injections and physical therapy in either the late 1980's or early 1990's.  She was told she had degenerative joint disease (DJD) of the lumbar spine around the late 1990's, with a Magnetic Resonating Imaging (MRI) scan performed by a private treatment provider.  She reports further treatment with physical therapy in the late 1990's, but she declined further physical therapy treatment as she felt it was not helpful.  She has self-medicated her back pain since that time with over-the-counter "Icy Hot" and a TENS unit, as well as intermittent treatment by a chiropractor.  

The examiner noted the October 1984 VA examination and the normal findings on examination at that time.  The examiner further noted the other private treatment records reflecting an automobile accident, as well as a slip and sprain of her back in 1999.  The examiner also noted the private treatment note in February 2000 that stated a back x-ray had been performed and diagnosed arthritis.  Finally, the Veteran reported that she worked as a nursing assistant from 1984 until an on-the-job injury in 1989, when she went on disability; she has not worked since that time.  After examination, the examiner noted October 2013 x-rays which noted the lumbar spine alignment was grossly unremarkable, without evidence of acute fractures or subluxations, although there were degenerative changes with marginal osteophyte formation and sclerosis.  

Regarding fibromyalgia, the examiner noted that diagnosis beginning in 2001; the Veteran reported this date of diagnosis by a private neurologist and also reported pain in the upper and lower back, legs and hands.  The examiner noted there was no evidence of a fibromyalgia condition, diagnosis, or treatment while in military service and that the condition was diagnosed 18 years after military service.  The examiner concluded that it was "not caused by or the result of military service."  

Following both examinations, that examiner opined that the Veteran's disability manifested by back pain, including fibromyalgia, was less likely than not incurred in or caused by service.  The examiner concluded as follows:  

[Service treatment records] document the Veteran had mechanical back pain consistent with acute muscle strain with normal radiographic findings.  [The VA] exam[ination in October 1984] with findings of [service connection] denied for subjective on and off back pain with no objective evidence of a back condition.  No chronic diagnosed back condition found.  Private medical records [in March 1999] documents she had pain in her back since an auto accident that occurred after military discharge and was receiving medical treatment with NSAIDs and muscle relaxant.  [A December 1999 treatment record] documents after a slip, she sprained her back and she was to follow up with orthopedic and restart physical therapy.  [A February 2000 treatment note] states she had [a] back xray performed and diagnosed with arthritis.  Veteran reports she was diagnosed with fibromyalgia in 2001 and she does report muscle pain to the upper and lower back with this condition.  After review of medical records provided and the Veteran's report, the Veteran's current history of low back strain in records in 1999, degenerative lumbosacral arthritis found in February 2000, and fibromyalgia diagnosed in 2001, which is 18 years after military service, are less likely than not . . . related to the Veteran's service.  The Veteran's acute low back strain that is documented in [her service treatment records] resolved as noted [in the October 1984 VA] examination . . . with no chronic low back condition found related to service.  

The Board ordered that a VA addendum opinion be obtained and such was accomplished in November 2015; that VA examiner, after noting that he reviewed the claims file, including service treatment records, as well as the Veteran's VA treatment records, opined as follows:   

In the Veteran's service treatment records in September 1983 while in basic training she was evaluated for low back pain.  There was no history of trauma.  She was diagnosed with mechanical low back pain, treated conservatively and given a profile and after a week was released back to full duty with no residual.  In October 1983 she was evaluated for symptoms for upper back pain and was found to have a normal exam[ination].  X-rays of her spine were done and were normal.  There were no further evaluations for any back conditions and there are no residuals from her back evaluations and treatments.  Review of her DD-214 in October 1983, she was released from the service with less than 90 days because she did not meet procurement medical fitness standards and there was no disability.  After leaving the service the Veteran stated she was treated for back pain with physical therapy in 1983.  In the late 1980's [until] the 1990's she had seen a private physician and was treated with physical therapy and spinal injections.  In the 1990's she states she was told she had degenerative joint disease of the lumbosacral spine.  She stated physical therapy was no help but chiropractic care was helpful.  The [VA examination] in 1984, the Veteran was evaluated for service connection for back pain without trauma during basic training.  The examiner at that time found no objective findings of any back condition.  X-rays done at that time were normal.  Her private medical records in March 1999 reveal she was seen at [a private medical facility] for pain in her lower back that she had for approximately 3 years because she was involved in a motor vehicle accident.  She was treated with muscle relaxants and nonsteroidal anti-inflammatories.  In October 1990 she was seen by an orthopedic surgeon who ordered physical therapy and Vicodin for her back.  Again she saw an orthopedic surgeon in December 1999 following a slip where she sprained her back and was treated with physical therapy.  In 2000 x-rays revealed she had arthritis in the lumbosacral spine.  In 2001 she was diagnosed with fibromyalgia by a private neurologist.  She was having pain in her upper and lower back, her hands and legs.  She was followed by a pain clinic treated with medication and a TENS unit.  The Veteran had mechanical low back pain which is consistent with muscle strain which resolved without residual during her brief time on active duty.  Her DD-214 notes on her release there was no disability.  Her [VA examination] in 1984 found no chronic back condition.  Her private records reveal in 1999 that she was having back pain following a motor vehicle accident and then soon after that had a slip and sprained her back.  She was diagnosed with fibromyalgia in 2001.  X-ray studies done in 1983 [and] in 1984 of her back were normal.  In 2000 her x-rays revealed degenerative arthritis of her lumbar spine.  Her military discharge stated she had no disability and in 1984 was found in a [VA examination] to have no chronic back condition.  It clearly states in 1999 she was involved in a motor vehicle accident and injured her back and then shortly after that had a slip and injured her back.  This is more than likely the cause of her back condition than what occurred while on active duty.  Her x-ray studies done in 2000 are more consistent with a trauma history which occurred in the late 1990's and not related to her time in active duty with there was no etiology found for her back symptoms and resolved at that time.  Her fibromyalgia diagnosed in 2001 was made years after her time on active service and the disorder diagnosis includes multiple musculoskeletal systems which are not specifically related to the back as an etiology and are less likely related to her time on active service.  Therefore my opinion the claim is not supported.

Finally, in April 2016, a private lumbar spine MRI scan demonstrates mild degenerative findings present, most significantly at the L4-5 spinal section.  There was a minimal disc bulge and central stenosis at that section; there was also a mild disc bulge with small foraminal narrowing at the L5-S1 spinal section with "small facet arthritis" noted.  

Based on the foregoing evidence, the Board finds that the Veteran has been diagnosed with lumbar spine arthritis and fibromyalgia during the appeal period.  As noted above, a clear diagnosis of fibromyalgia is shown in the record.  Likewise, the Veteran is shown to be diagnosed with lumbar spine arthritis in February 2000, although no x-ray evidence is of record at that time.  Eventually, however, arthritis is shown in the April 2016 private MRI.  

There is no current disability of DDD of the lumbar spine.  Although that condition was noted during the appeal period, the most recent VA examinations have not diagnosed that condition.  Moreover, the private December 2008 examiner specifically noted that the Veteran's x-rays do not show any DDD.  Consequently, the Board does not find that previous diagnosis in the record is valid, as based on the December 2008 private physician's findings, as well as the subsequent VA examiners' findings.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

Respecting presumptive service connection, the Board notes that the Veteran's initial diagnosis of arthritis was not for many years after military service.  Consequently, the Board must deny service connection on a presumptive basis for that disability.  See 38 C.F.R. §§ 3.307, 3.309; Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Moving to the second element, the Veteran had treatment for back pain during military service and a diagnosis during service of mechanical low back pain.  Consequently, the first two elements of service connection have been met.  

Respecting the Veteran's claims of continuity of symptoms, the Board finds these claims to be not credible.  Specifically, the Veteran had claims of intermittent-on and off-back pain in October 1984; the VA examiner at that time did not find any thoracolumbar spine disability and noted that previous x-rays done in 1983 were within normal limits.  Several VA examiners who have reviewed the records have indicated that the Veteran's mechanical back pain noted in service was acute and resolved without a chronic disability.  

Moreover, the Veteran did not have any further complaints for many years, until after an October 1989 assault.  In 1990, she claimed chronic backaches that began after that assault.  Further, when seeking treatment in May 1996, the Veteran indicated that her back pain began in April or May 1996.  When seeking treatment in 1999, she reported an onset of back pain beginning in June 1996, following an automobile accident.  

All of these contemporaneous claims of post-service, new-onset back pain provided in the course of seeking medical treatment render the Veteran's later statements of chronic and continuous low back pain since service to be not credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (when determining whether lay evidence is satisfactory, the Board may properly consider internal consistency, facial plausibility, consistency, with other evidence submitted on behalf of the Veteran, and demeanor of witness (if hearing held)).  Consequently, the Board does not find that the Veteran has provided credible evidence of continuity of symptomatology since the in-service back complaint.  See 38 C.F.R. § 3.303(b); Walker, supra.  

Turning to the third element-the nexus requirement-the Board notes that the Veteran is competent to state the symptoms that she experienced since military service, such as back pain.  However, she is not competent to render a medical nexus opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

A review of the competent evidence regarding a nexus in this case does not demonstrate any findings that the Veteran's lumbar spine arthritis or fibromyalgia are related to her military service.  The VA examiners who reviewed the claims file all found that the Veteran's intervening injuries, including an on-the-job assault, automobile accident, and post-service slip and sprain, were more likely causes of the Veteran's current disabilities.  All of those examiners considered the Veteran's lay statements regarding ongoing pain since military service, as well as her in-service low back pain.  There is no evidence to rebut these findings and they are the most probative evidence of record at this time.  

Accordingly, the Board must deny service connection for a disability manifested by back pain, to include lumbar spine arthritis and fibromyalgia, based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014).

ORDER

Service connection for a disability manifested by back pain, to include lumbar spine arthritis and fibromyalgia, is denied.  





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


